Citation Nr: 1422992	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected bilateral hearing loss disability.

2. Entitlement to service connection for claimed neuropathy of the left lower extremity.

3. Entitlement to service connection for claimed neuropathy of the right lower extremity.

4. Entitlement to service connection for coronary artery disease, also claimed as congestive heart failure with irregular heartbeat.

5. Entitlement to service connection for gastrointestinal (GI) bleeding following perforation of small intestine from surgery, also claimed as internal bleeding.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to April 1963 and from February 1964 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO.

A review of the Virtual VA paperless claims processing system reveals documents that are not pertinent to the present appeal with the exception of the appellate brief.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The issues of an increased evaluation for the service-connected hearing loss disability and service connection for a heart disorder and for GI bleeding are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings referable to a neurological disorder of either lower extremity during service or for many years thereafter.  

2. The Veteran is not shown to have neuropathy of either lower extremity that is due to an event or incident of the Veteran's extensive period of active service.



CONCLUSIONS OF LAW

1. The Veteran does not have a disability manifested by neuropathy of his left lower extremity due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2. The Veteran does not have a disability manifested by neuropathy of his right lower extremity due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO provided a VCAA-compliant letter to the Veteran in December 2008 prior to the initial adjudication of his claim in October 2009.

The letter notified the Veteran of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was provided with notice of the type of evidence necessary to establish a disability rating and effective dates.  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA obtained the Veteran's service treatment records, service personnel records, and all pertinent treatment records.  

The Veteran has not been provided a neurological examination to determine whether any current peripheral neuropathy is etiologically related to active duty service, but the Board finds that no examination is warranted under the present circumstances.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where there is evidence of a current disability, and an indication that the current disability may be related to an event or injury in service, but insufficient competent evidence on file to make a decision on the claim, an examination is warranted).  

Although the VA treatment records showed peripheral sensory neuropathy on a list for past medical history, the credible evidence of record does not indicate an in-service event or injury to which any current peripheral neuropathy could be related.  

Various examinations conducted during service show that the Veteran does not have peripheral neuropathy or any related neurological complaints such as numbness.  

However, at his October 1981 examination for purposes of transfer to fleet reserve (closest in time to separation), the examiner noted the Veteran to have a ganglion cyst on his right ankle; however, the examiner also noted "NCD" which means either not considered disabling or not considered disqualifying.  

There is no evidence that suggests that the right ankle ganglion cyst produced any neurological manifestations in service as the rest of the service treatment records were void of any neurological complaints in connection with his lower extremities.  

Thus, any suggestion by a medical provider that any current peripheral neuropathy may be related to an in-service disease or injury is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (providing that a medical opinion must be factually accurate to be probative).  

The Veteran's speculation is not probative, and there is no other evidence of record to support a finding that the currently reported numbness of his feet, or any peripheral neuropathy, could possibly be linked to service.   As such, no examination is warranted.  McLendon, 20 Vet. App. at 83.

For the above reasons, no further assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).


Pertinent Laws and Regulations of Service Connection

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including neuropathy to the extent that it is an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  

While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  In this case, neuropathy was not shown within one year from separation from service and these presumptive regulations are not for application.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

At this juncture, the Board notes that the Veteran does not have a disability that is recognized as being chronic this is listed in 38 C.F.R. § 3.309(a).  Id.  However, to the extent that neuropathy is considered an organic disease of the nervous system, the Board notes that the Veteran did not demonstrate any manifestations sufficient to identify such chronic disease in service.  

As previously mentioned, the service treatment records are devoid of any neurological complaints and findings in service.  Thus, service connection is not warranted based on continuity of symptomatology.  See id.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  First, the Board must determine whether the evidence comes from a "competent" source.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  

Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

However, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  The Board may not "categorically" require medical evidence or disregard lay evidence without assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran avers that he has neuropathy in both lower extremities as a result of service.  

The only evidence suggesting that the Veteran has any neurological disability is a VA treatment record addressing the Veteran's medical history where peripheral sensory neuropathy was noted.  However, the record does not specify whether it is of the lower or upper extremities.  

The Veteran has submitted statements indicating that a physician had relayed to him that he has neuropathy in his lower extremities (which the Veteran claims as numbness in both feet).  Regardless, the Board accepts that a current disability exists.  

However, service connection primarily fails in this case because there is no evidence of a related disease or injury in service or a nexus linking any current condition to an event or incident in service.  

A review of the service treatment records shows no neurological complaints or findings pertaining to the Veteran's lower extremities.  Although his October 1981 examination for purposes of transfer to fleet reserve (closest in time to separation) noted that the Veteran had a ganglion cyst of the right ankle, the examiner added "NCD" meaning either not considered disabling or not considered disqualifying.  There is no showing that the identified right ankle ganglion cyst had any neurological components.  

This is further evidenced by the post service treatment records (private and VA) where, aside from an ambiguous notation of neuropathy (unidentified body part), showed no neurological problems pertaining to the lower extremities.  

There was a notation of "rare gout" type of pain in his ankles that became red and swollen for a few days and resolved.  However, relevant neurological testing indicated that his neurological functions were intact.  

Thus, on this record, the Board finds that the Veteran did not manifest a neurological problem in service as it pertains to his lower extremities.  

Although we note that the Veteran is competent to attest to his feelings of numbness, to include onset and duration of such symptoms, the probative medical evidence of record does not support the Veteran's statements.  See Layno v. Brown, 6 Vet. App. at 470.  

In this regard, the Board finds the Veteran's statements of experiencing foot numbness since service to be of limited credibility.  He indicated that neuropathy was determined during an annual physical (as numbing of feet), see December 2008 Claim Statement; however, the only notation in service regarding the Veteran's feet was his right ankle cyst, which was not accompanied by any neurological manifestations.  

The Veteran's statements that a physician had indicated to him that he had neuropathy (since service) are not supported by any medical evidence or opinion.  What remains are the Veteran's statements linking the onset of his currently claimed bilateral neurological complaints involving his lower extremities to service.  

To this end, the Board finds the medical evidence of record, which reveals "rare gout" in his feet and the absence of any abnormal neurological findings in his lower extremities, to be the most probative evidence of record in finding against service connection.

Thus, the preponderance of the evidence demonstrates that the Veteran does not currently have bilateral neuropathy in his lower extremities that is related to a disease or injury in service.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55-57.  Service connection is not warranted.


ORDER

Service connection for claimed neuropathy of the left lower extremity is denied.

Service connection for claimed neuropathy of the right lower extremity is denied.


REMAND

The Board finds that a remand is necessary for the issues pertaining to increased rating for the service-connected bilateral hearing loss and service connection for a heart disorder and GI bleeding.  

A current audiometric examination is in order because the most recent examination of record is four years old and because the record indicates that the Veteran has credibly contended that his hearing acuity has notably worsened over time since that last examination.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran was noted to have a grade I, systolic functional heart murmur in service and reported a history of having heart problems in his family.  He is noted to have a history of heart problems and related surgeries since 1997 as documented by the postservice records.  

The Veteran also reports having GI bleeding as a result of taking Coumadin that was medication used to treat his atrial fibrillation, as confirmed by the private treatment records.  

In this regard, an examination is necessary to determine the current manifestations of the claimed heart disorder along with a medical opinion to determine whether such heart conditions are causally or etiologically related to an event or incident of his extensive service.  

Moreover, an examiner should address whether any GI bleeding is the result of the claimed heart disorder.

Prior to any examination, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order, with his assistance, to obtain copies of any outstanding records of treatment by VA or other health care providers for his claimed heart disorder, stomach condition, and the service-connected hearing loss disability and add them to the record.  

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The AOJ then should have the Veteran scheduled the for a VA audiometric examination to ascertain the current severity his service-connected bilateral hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner should comment on the severity of the Veteran's service-connected bilateral hearing loss and discuss the effect of the disability on his occupational functioning and daily activities. 

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner for review. 

3. The RO then should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed heart disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is also requested to review all pertinent records associated with the claims file and to provide a medical opinion, with supporting rationale, as to whether it is at least as likely as not that any current heart disability, to include any congestive heart failure and coronary artery disease, had its clinical onset during either of the Veteran's period of active service or otherwise is due to an event or incident of such service.  

The examiner should discuss the finding of a grade I, systolic functional heart murmur in March 1964 as well as his extensive post-service medical history (including the 1997 diagnosis of coronary heart disease and atrial fibrillation found in 1998) and address any pertinent risk factors for heart disease present in this case. 

Ultimately, it is requested that the examiner determine the correct diagnosis(es) and determine whether there is a relationship to any in-service event, to include the heart condition noted in service in 1964.

Lastly, the examiner should provide a discussion on whether the Veteran's history of GI bleeding is related to his heart disability, namely the undesired effects of the medication Coumadin (see July 2005 Private Treatment Record).

A clear rationale for all opinions rendered would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity to response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


